PER CURIAM.
Upon a review of the record on appeal and after consideration of the brief and oral argument of the appellant,1 we are of the opinion that the final judgment should be modified to the extent that the appellant shall not be required to repay the amounts granted by the trial court as a temporary allowance nor shall such amounts constitute a lien on the proceeds of the real and personal property previously awarded to the appellant. In all other respects the .final judgment is affirmed.
Affirmed, as modified.
WALDEN, CROSS and MAGER, JJ., concur.

. Appellee failed to file a brief in accordance with F.A.R. 3.7b, 32 F.S.A., and as such forfeited the right to oral argument.